Citation Nr: 0703109	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-16 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for a skin disorder to 
include as due to exposure to Agent Orange.  

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1966 to January 1968 to include service in the Republic 
of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2005, in writing, the veteran withdrew from his 
appeal the issue of service connection for a head condition 
to include dizziness.  In a rating decision in June 2006, the 
RO granted service connection for gastroesophageal reflux 
disease, claimed as a stomach disorder, and assigned a 10 
percent rating.  

In November 2006, the veteran appeared at a hearing before 
the undersigned.  A transcript of the hearing is of record. 

The claim of service connection for PTSD is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

A skin disorder was not present in service, and the current 
skin disorder, diagnosed as seborrheic dermatitis, is 
unrelated to service to include exposure to Agent Orange 
during service in Vietnam.


CONCLUSION OF LAW

A skin disorder, seborrheic dermatitis, to include as due to 
exposure to Agent Orange was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307. 3.309 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 38 U.S.C.A. §§ 1110, 1116, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005). C.F.R § 
3.159, amended VA's duties to notify and to assist a claimant 
in developing information and evidence necessary to 
substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-and post-adjudication VCAA notice by 
letters, dated in April 2004 and in March 2006.  The veteran 
was notified of the evidence needed to substantiate the 
claims of service connection, namely, evidence of an injury 
or disease in service or event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  

The veteran was asked to submit any evidence that would 
include that in his possession.  The notice included the 
degrees of disability assignable and the general effective 
date provision for the claims, that is, the date of receipt 
of the claims.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v.Principi, 18 Vet. 
App. 112 (2004) (38 C.F.R. § 3.159 notice), and of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims as he had the opportunity to submit additional 
argument and evidence and to address the issues at a hearing.  
The claims were then readjudicated following the content-
complying notice as evidenced by the supplemental statement 
of the case in June 2006.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service 
medical records, VA records, and private medical records.  
As there is no indication of the existence of additional 
evidence to substantiate the claim, no further assistance to 
the veteran is required to comply with the duty to assist. 




REASONS AND BASES FOR FINDING AND CONCLUSION

The service personnel records show that the veteran served in 
Vietnam from December 1966 to December 1967, during the 
Vietnam era. 

The service medical records, consisting of the reports of 
entrance and separation examinations, contain no complaint, 
finding, or history of a skin abnormality. On separation 
examination, the skin was clinically evaluated as normal.  

After service, private medical records, dated from 1990 to 
2005, disclose that in December 2005 a private physician 
stated that the veteran was initially evaluated in 1985 and 
since 1985 the diagnoses have included a nonspecific 
dermatitis of the face and neck. 

VA records, dated from 2003 to 2006, disclose that in 
September 2004 the veteran complained of a skin rash, 
involving the scalp and face, of 37 years' duration.  The 
assessment was seborrheic dermatitis.

The record contains statements from family members and 
associates of the veteran who reported, essentially, that the 
veteran had been treated for skin rashes since the early 
1970s.

In November 2006, the veteran testified that after service in 
1968 he sought treatment for a skin problem, but the records 
of treatment are no longer available. 

Law and Regulations 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The veteran had active military service in the Republic of 
Vietnam during the Vietnam era, and he is presumed to have 
been exposed to herbicides, including a herbicide commonly 
referred to as Agent Orange.  38 C.F.R. § 3.307(a)(6).

If a veteran was exposed to an herbicide agent during 
service, certain specific diseases shall be service connected 
even though there is no record of such disease during 
service.  The list of specific diseases include chloracne or 
other acneform disease consistent with chloracne, but not 
seborrheic dermatitis.  38 C.F.R. § 3.309(e).

VA has determined that there is no positive association 
between exposure to herbicides including Agent Orange and any 
other condition for which it has not specifically determined 
a presumption of service connection is warranted.  61 Fed. 
Reg. 41,446 (1996); 59 Fed. Reg. 341-46 (1994). The veteran 
is not precluded, though, from establishing service 
connection with proof of actual direct causation. Combee v. 
Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

Analysis 

The service medical records are silent as to any skin 
abnormality.  After service, the first post-service medical 
evidence of a skin condition, seborrheic dermatitis, was in 
2004.  Although there is a history of a skin condition, 
dating to the 1960s and 1970s and evidence that dermatitis 
was diagnosed after 1985, the period without documented 
complaints of a skin rash from the 1960s to 1985 and from 
1985 to 2004 is evidence against the claim that the current 
skin condition had onset during service.  Maxson v. West, 
12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson 
v Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints).  Moreover, there is 
no medical evidence that links the current skin disorder to 
service.  

As for the lay statements and the veteran's statements and 
testimony, where, as here, the determinative issue involves a 
question of a medical diagnosis or medical causation, 
competent medical evidence is required to substantiate the 
claim.  The veteran and others as laypersons are not 
competent to offer an opinion on a question involving a 
medical diagnosis or medical causation, and consequently the 
lay 


statements and testimony to the extent that they associate 
the skin condition to service does not constitute medical 
evidence necessary to substantiate the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

For these reasons, the Board finds that the current skin 
disorder, seborrheic dermatitis, first documented after 
service, did not have onset during service and there is no 
factual basis to relate the skin disorder directly to 
service. 

On the question of whether the skin disorder is linked to 
exposure to Agent Orange, although the veteran served in 
Vietnam during the Vietnam era and it is presumed that he was 
exposed to herbicide agents, including Agent Orange, the 
currently diagnosed seborrheic dermatitis is not on the list 
of diseases for which the presumption of service connection 
due to the exposure to herbicides applies. 

With regard to service connection on the basis of actual 
causation under Combee, there is no competent medical or 
scientific evidence showing that seborrheic dermatitis is 
actually caused by exposure to Agent Orange during service.  

As the Board may consider only independent medical evidence 
to support its findings and as there is no favorable medical 
evidence that the currently diagnosed skin disorder, 
seborrheic dermatitis, had onset during service or seborrheic 
dermatitis was actually caused by exposure to Agent Orange 
without the application of presumptive service connection 
under 38 U.S.C.A. § 1116, the preponderance of the medical 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a skin disorder, seborrheic 
dermatitis, to include as due to exposure to Agent Orange is 
denied.




REMAND

The veteran asserts that he has PTSD as a result of an 
incident in August 1966 in which he was forced to weather a 
large storm while trying to offload a ship at Fort Story, 
Virginia.  Service personnel records show that during the 
time period the veteran was serving in the 573rd 
Transportation Company at Fort Story, Virginia. 

VA records, dated from 2003 to 2006, show psychiatric 
symptoms that have been diagnosed as PTSD. 

As the evidence of record is insufficient to decide the 
claim, further evidentiary development under the duty to 
assist, 38 C.F.R. § 3.159(c)(4), is necessary. Accordingly, 
the case is REMANDED for the following action:

1. Request that the veteran provide any 
additional identifying information 
concerning his claimed in-service 
stressors while he was in Vietnam from 
December 1966 to December 1967, including 
the specific location, names of any 
individuals involved, and time frame 
during which the claimed incident(s) 
occurred (preferably, within no more than 
a 60-day time period for each claimed 
incident).

2. Obtain from the U. S. Army and Joint 
Services Records Research Center (JSRRC) 
the unit history and lessons learned for 
the 573rd Transportation Company at Fort 
Story, Virginia, from July to November 
1966, pertaining to the incident in about 
August 1966 of a large storm, which 
interfered with offloading a ship.  Also, 
if the veteran provides sufficient 
information, ask the JSRRC to verify any 
other claimed in-service stressors.  

3. If an in-service stressor is verified, 
schedule the veteran for a VA psychiatric 
examination to determine whether the 
veteran has PTSD due to the verified 
stressor.  The claims folder should be 
made available to the examiner for 
review.  

4. After the above development is 
completed, adjudicate the claim of 
service connection for PTSD.  If the 
benefit sought remains denied, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
GEORGE E.GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


